      Case 1:16-cv-09517-LAK-KHP Document 322 Filed 09/18/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG,            LISA    STEIN,    and
  AUDREY HAYS,
                                                        Civil Action No. 16-CV-9517(LAK)
                        Plaintiffs,

         v.

  LESTER EBER; ALEXBAY, LLC f/k/a LESTER                NOTICE OF MOTION TO FOR
  EBER, LLC; ESTATE OF ELLIOTT W.                       PARTIAL RECONSIDERATION
  GUMAER, JR.; and WENDY EBER,

                        Defendants,

         and

  EBER BROS. & CO., INC.; EBER BROS. WINE
  AND LIQUOR CORP.; EBER BROS. WINE &
  LIQUOR     METRO,        INC.;    EBER-
  CONNECTICUT,       LLC;    EBER-RHODE
  ISLAND, LLC; EBER BROS. ACQUISITION
  CORP.; EBER-METRO, LLC; SLOCUM &
  SONS OF MAINE, INC.; and CANANDAIGUA
  NATIONAL BANK & TRUST COMPANY,

  Nominal Defendants.

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum, Plaintiffs, Daniel
Kleeberg, Lisa Stein, and Audrey Hays, move this Court for an order reconsidering part of its
August 10, 2020 Opinion and Order on the Parties’ Motions for Partial Summary Judgment.
     Case 1:16-cv-09517-LAK-KHP Document 322 Filed 09/18/20 Page 2 of 2




Dated: September 18, 2020

                                   /s Brian C. Brook                   .
                                   Brian C. Brook (BB 1980)
                                   BROOK & ASSOCIATES, PLLC
                                   100 Church Street, 8th Floor
                                   New York, New York 10007
                                   Telephone: (212) 257-2334
                                   Brian@brook-law.com

                                   Attorneys for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                   and Audrey Hays




                                      2
